PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/255,871
Filing Date: 24 Jan 2019
Appellant(s): DUBINSKY et al.



__________________
Caleb Pollack (Reg. No. 37,912)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 4/2/2021 from which the appeal is taken have been modified.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
35 U.S.C. Rejection of claims 1-8, 11-19, 22-25.
(2) Response to Argument
101
Since Appellant’s Arguments can be broadly summarized in four broad categories – not based on economic factors; cannot be done mentally; neutral networks are patent eligible; and miscellaneous others – Examiner has grouped them under Certain Methods of Organizing Human Activity, Mental Process, Neural Networks, and Miscellaneous.

Certain Methods of Organizing Human Activity
Appellant’s Assertion(s)
Appellant asserts (Pages 5-6 of Appeal Br.) that routing data through a network in a new manner, based on a complex mathematical procedure (e.g. using dependent probability) and in claim 23 perturbated data and new use of neural network is not organizing human activity; rather it is organizing a computer network using a new method.  Appellant asserts (Page 6 of Appeal Br.) that the decision to route the claimed transaction is not based on economic factors because probabilities may affect economic 
Examiner’s Response
Examiner finds all of the above assertions to be unpersuasive primarily because the intrinsic evidence from the Specification overwhelmingly demonstrates that Appellant’s invention is primarily intended to route transactions based on economic factors and not on technical or other factors.
Para [074] (“From PSP 202-b, the transaction may be routed to the acquirer node 202-c, where, for example, the merchant's bank account is handled.  In some embodiments, the merchant may be associated with a plurality of acquirer nodes 202-c and may select to route the transaction via one of the acquirer nodes 202-c for example to maximize profit from a financial transaction.”)
Para [075] (“For example: the paying-card holder may have his account managed in US dollars. The merchant may be associated with two bank accounts, (e.g. two respective acquirer nodes 202-c), in which the merchant's accounts are managed in Euros.  Embodiments may enable the merchant provides the best US Dollar to Euro currency exchange rate.”)
Para [076] (“In another example, a card holder may perform payment through various methods, including for example, a merchant's website or a telephone order (e.g. a consumer may order pizza through a website, or by dictating the paying-card credentials through the phone).  Banks may associate a different level of risk to each payment method and may charge a different percentage of commission per each financial transaction, according to the associated risk.  Assuming the merchant is associated with two bank accounts, (e.g. two respective acquirer nodes 202-c), where a first bank imposes lower commission for a first payment method, and a second bank imposes lower commission for a second payment method.  Embodiments may enable the merchant to route the transaction through an acquirer node 202-c according to the payment method, to incur the minimal commission for each transaction.”)
Para [0108] (“Pertaining to the example above: the user may require, in addition to a minimal currency conversion cost, that the transaction's service time (e.g.: the period between sending an order to transfer funds and receiving a confirmation of payment) would be minimal.  The user may provide a weight for each preference (e.g. minimal currency conversion cost and minimal service time), to determine an optimal routing path according to the plurality of predefined cost metrics.”)
Para [0111] (“In some embodiments, processor 201 may be configured to calculate a cost metric relating to transaction-fees per at least one available route.  For example, in ME transactions, processor 201 may calculate the transaction fees incurred by routing the transaction through a specific route-path, by taking into account, for example: (a) a paying card's interchange fee (e.g.: as dictated by its product code and its issuing bank country); (b) additional fees applicable for specific transaction types (e.g.: purchase, refund, reversal, authorization, account validation, capture, fund transfer); (c) discount rate percentage applicable for specific transaction types; and (d) fixed fee as applicable for the specific type of transaction.  The transaction fee cost metric may be calculated, in one example as expressed below, in Eq. 2: 
TransactionFee = interchange + AdditionalFees + (Amount x DiscountRatePercentage) + FixedFee 

'TransactionFee' may represent the calculated cost metric relating to a specific available routing path; 
'interchange' may represent the paying card's interchange fee; 
'AdditionalFees' may represent the additional fees applicable for specific transaction types; 
'Amount' may represent the original monetary value of the ME transaction; 
'DiscountRatePercentage' may represent the discount rate percentage applicable for specific transaction types; and 
'FixedFee' may represent the fixed fee applicable for the specific type of transaction. 
Eq. 2”)
Para [0127] (“Pertaining to the example of ME transactions, a user may be, for example an individual (e.g. a consumer, a merchant, a person trading online in an online stock market, and the like), or an organization or institution (e.g. a bank or another financial institution).  Each such user may define at least one preference 251 according to their inherent needs and interests.  For example: a user may define a first preference 251-a for an ME transaction to maximize the NPV and define a second preference 251-b for the ME transaction to be performed with minimal fraud propensity.  The user may define a weight for each of preferences 251-a and 251-b (e.g., a preference weight), that may affect the selection of an optimal routing path. For example: 
If the weighted value for preference 251-a is larger than that of preference 251-b, a route that provides maximal NPV may be selected. 
If the weighted value for preference 251-a is smaller than that of preference 251-b, a route that provides minimal fraud propensity may be selected.”)
Para [0136] (“For example, a user may want to perform an ME transaction that may incur minimal currency conversion cost and where the transaction's service time (e.g., the period between sending an order to transfer funds and receiving a confirmation of payment) would be minimal.  The user may provide (e.g., via input device 135 of Fig. 1) a weight for each preference (e.g., a preference weight). For example, the user may provide a first preference weight for a cost metric element (e.g., minimal ”)
Para [0137] (“In another example, a user may want to perform an ME transaction that may incur minimal transaction fees, and that may have a maximal probability for being successfully completed (e.g., have minimal fraud and/or decline propensities).  The user may provide (e.g., via input device 135 of Fig. 1) a weight for each preference.  For example, the user may provide a first preference weight for a cost metric element (e.g., minimal transaction fees) and a second preference weight for a GC element (e.g., minimal fraud and/or decline propensities).  NN 214 may be configured to determine an optimal routing path according to the weighted combination of elements (e.g., one or more cost metrics 252 such as minimal transaction fees and/or one or more GC elements 254, such as fraud and/or decline propensities).”)
Para [0141] (“For example: A user may purchase goods online through a website.  The purchase may be conducted as an ME transaction between a source node (e.g. a banking server that handles the user's bank account) and a destination node (e.g. the merchant's destination terminal, which handles the merchant's bank account).  The purchase may require at least one conversion of currency, and the user may prefer to route a transaction through a routing path that would minimize currency conversion costs.  Processor 201 may calculate a plurality of available routing paths for the requested ME transaction (e.g. routes that pass via a plurality of banking servers, each having different currency conversion spread and markup rates) and calculate cost metrics (e.g. the currency conversion spread and markup) per each available transaction routing path.  Neural network 214 may select a route that minimizes currency conversion costs according to these cost metrics.”)
Para [0165] (“For example, assume the following: a merchant may sell an item via an online website (e.g. node 202-a of FIG. 3).  The merchant may need to settle the financial transaction through transfer of a monetary value, between the merchant's bank account handled in an acquirer bank (e.g. node 202-c of FIG. 3) and a consumer's bank account handled in an issuer bank (e.g. node 202-e of FIG. The merchant may prefer to settle the transaction so as to maximize the expected revenue and may thus set a high preference weight to require maximal revenue.”)
Para [0168] (“For example, assume that a first routing path (e.g., path A) is characterized by a high probability of success (e.g., a high clearing rate by the credit card issuer, such as 80%) and a high successful transaction fee (e.g., 5% of the price, resulting in low revenue in the case of success) and a second routing path (e.g., path B) is characterized by a low probability of success (e.g., a low clearing rate by the credit card issuer, such as 60%) and a low successful transaction fee (e.g., 2% of the price, resulting in high revenue in the case of success).  Combinatorial module 217 may consequently produce a scheme 217A that may have a serial routing sequence (e.g., one routing attempt after another), and have list, e.g. an ordered list, of routing paths 217B where path B is attempted before path A.  In that way, path B that may be attempted by routing module 209 first, benefitting from the successful transaction fee and thus satisfying the merchant's preference of maximal revenue (as manifested by the high preference weight for revenue).  Only if and after routing through path B fails, routing module 209 may attempt to route the requested ME transaction, to ensure that the sale will be materialized (albeit producing a reduced revenue).”)
Based on the above disclosure, Appellant’s invention intends to enable a merchant to maximize profit from a financial transaction, provide the best USD to EUR currency conversion rate, perform a transaction that incurs minimal commission, maximize revenue, base transaction cost on interchange fee, discount percentage, fixed feeds, etc.  The Specification discloses that a merchant may set high preference weight to maximize NPV, minimize fraud propensity (Para [0108]); minimal currency conversion cost, minimal service time (Para [0135]); minimal transaction fee (Para [1037]), maximal revenue (Para [0165]).  Examiner notes that all of the factors upon which merchant sets weight – NPV, revenue, transaction fee, fraud/decline propensity, time – are economic factors.  None of the above factors have anything to do with computers or technological 
Thus, contrary to Appellant’s assertions, overwhelming evidence from the Specification shows that Appellant’s invention is not one that touches on economic activities but is instead primarily directed to maximizing economic position of one or both parties to a transaction.  Appellant’s assertion – that transactions between people may be a tangential result of the claimed invention but is not the focus – is simply not persuasive because, outside of successfully carrying out a transaction, Appellant’s invention has no other purpose.  If there was no transaction between two parties, the present claims would have no reason to be invoked.  
The Specification is silent as to any specific structural or inventive improvements in computer functionality that are attributable to the claimed steps.  Nor has the Appellant cited to portions of the Specification or Figures to demonstrated technical improvement as opposed to business improvement.  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  

Examiner notes that this so-called routing protocol is exactly the same type of method of organizing human activities as using an ordered selection of credit cards for a transaction.  First a merchant card tries to process payment over network A (which routes transactions through Path A); should that fail, the merchant next tries card network B; failing which he tries card network C.  Far from being a technical improvement this is merely a method of organizing human activities.  This is similar to a cardholder using a mental ordering process of trying to make a payment using first a Discover Card (to receive cash back); if the other party does not accept Discover, then trying American Express (to receive travel mileage); if the other party does not accept AmEx either, then trying either MasterCard or Visa.  The decision to prefer one card network over another is dictated entirely by economic rewards considerations and has absolutely nothing to do with technical improvement.  Card networks A, B and C have not been improved merely because a merchant has a particular preferred ordered list of routing paths to process a financial transaction.
To the extent this routing algorithm amounts to an improvement at all, it does not bring about an improvement in the functioning of a computer or to another technology or technical field; instead it constitutes, at best, an improvement to the abstract idea of 
Appellant refers to DDR and Example 21 (Page 6 of Appeal Br.) but neither of them bears any resemblance to the present case.  DDR involved technical improvement in the form of hybrid webpages so that an ecommerce website would not lose a customer to a rival website.  Hypothetical Example 21 dealt with alerting a subscriber with time sensitive information when the subscriber’s computer is offline.  The present invention does not purport to solve technical problems akin to those faced by DDR or Example 21.  In fact, Examiner notes that Appellant’s Specification does not even mention any technical problems in the art.  
Appellant asserts (Page 6 of Appeal Br.) that the claims on appeal make a computer network more efficient, not a financial entity, unlike the claims in Trading Techs. v. IBG.  However, Appellant fails to provide a shred of evidence to justify this bald assertion.  
In Trading Technologies, the Court found that it was the financial entity (trader) that was made more efficient by the claimed method and not the computer.  See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”); Trading Techs. Int’l, Inc. v. IBG LLC, 
Here, as in Trading Technologies, the claims are focused on providing information – such as dependent probability of success between different transaction paths, preference weights, ordered list, etc. – that helps the merchant or financial entity achieve its financial goal such as maximum revenue/profit, or minimum transaction costs, or favorable exchange rate, etc.; not on improving computers or technology.  
See also Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 893 (Fed. Cir. 2019) (“The ability to run a more efficient advertising campaign, even if novel, and even if aided by conventional computers, is an advance ‘entirely in the realm of abstract ideas,’ which we have repeatedly held to be ineligible.”).
Appellant’s claims do not describe technical solutions to technical problems.  There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Rather than being directed to any specific asserted improvement in computer capabilities, the claim supports the opposite view – that the claimed subject matter is directed to a scheme for determining the optimal transaction path based on business or economic factors.  A business or economic improvement is not a technical improvement.  

Mental Process
Appellant’s Assertion(s)

Examiner’s Response
Examiner finds the above assertions to be unpersuasive because Appellant has provided no credible evidence, beyond mere attorney argument, as to why a person, 
Dependent probability of success is one of the fundamental principles in Bayesian Probability Theory.  Two events are dependent if the outcome or occurrence of the first affects the outcome or occurrence of the second so that the probability is changed.  The dependent probability (also known as Conditional Probability) of an event B in relationship to an event A is the probability that event B occurs given that event A has already occurred.  Mathematically this is expressed as follows:
P(B/A) = P(A and B) / P(A)
Examiner first points out that that the claims do not specify any events for which dependent probability of another event can be calculated.  Instead, the limitation in claim 1 simply recites “calculating a dependent probability of success between routing paths.”  In other words, claim 1 simply attempts to claim the concept of conditional probability itself which is clearly abstract.
Next, a close inspection of the Specification reveals that the dependent probability, as used in the Appellant’s invention, applies to success or failure of routing a transaction over paths A or B.  For example, Eq. 7A in Para [0123] of the Specification sets forth the dependent probability of successfully routing an attempt through path B 
Examiner thus notes that the equations disclosed in the Specification describe elementary statistical formulas that can be computed using pencil and paper or in the mind and do not require computers or neural networks.  Therefore, for the Appellant to assert that – these complex calculations cannot be performed in the human mind, that humans are not practically suited to do dependent probability of success – is utterly unpersuasive.
Bayesian Probability Theory owes its origin in the 1700s to English Reverend Thomas Bayes and to French mathematician Pierre-Simon Laplace who placed it upon mathematical foundations.  To assert therefore that humans have never performed this – is simply not credible.
With respect to the assertion that these ‘complex’ calculations cannot be performed in the human mind, Examiner first notes that Appellant’s argument is circular and self-referential in that it first assumes that calculations are ‘complex’ and then proceeds on that assumption to conclude that they cannot be performed in the mind.  The implication being that if the calculations where not complex then perhaps they could be performed in the mind.  However, this argument falls apart under the slightest scrutiny which reveals the calculations to be elementary mathematical formulas that can be computed on a piece of paper.
Para [0106] (“One weight or preference may correspond to multiple specific instances of a certain value.  System 200 may be configured to subsequently choose an optimal routing path according to the products of corresponding preference weights and parameter values.  For example: 
if [(PW1 * VA1) + (PW2 * VB1)] > [(PW1 * VA2) + (PW2 * VB2)] then system 200 may choose to route the transaction via the first routing path, and 
if [(PW1 * VA1) + (PW2 * VB1)] < [(PW1 * VA2) + (PW2 * VB2)] then system 200 may choose to route the transaction via the second routing path.”)
Perhaps the above formula may appear complex to a mathematically challenged person, but there is little reason to suggest that it would be beyond the mental capacities of a person of ordinary skills in the art. 
Appellant’s contention of a ‘complex calculations’ is not commensurate with the scope of the claims, which do not specify any complexity for the calculations, the known predicates, or the predicate to be justified.  Further, the level of math required to compute the products of preference weights and parameter values as described in Para [0106] or to calculate dependent probability of success as described in Equations 7A or 7B or to calculate dependent probability of success of the present application is not of such a complex nature as to preclude performance in the human mind.  Appellant does not elaborate, nor is it apparent, why or in what manner a human would do the math or probability differently in their mind than as Appellant discloses or claims.
It is also not clear why Appellant brings up human reading speed vs computer.  This is not a man vs machine contest.  A human is not being asked to reads hundreds of words per minute.  Under BRI, only one transaction is required to carry out the claimed steps.  As explained in Para [0168] of the Specification, a merchant may mentally evaluate that path B has lower probability of success but lower transaction fee than path A, and therefore choose to route the transaction first via path B with the expectation of earning maximal revenue.  If this route were to fail, the merchant would 
Examiner also finds Appellant’s attempt to analogize the present claims to McRO (Pages 9-10 of Appeal Br.) to be a stretch especially since McRO dealt with generating accurate and realistic lip synchronization and facial expressions in animated characters – a far cry from a mental decision making process to optimally route a transaction given a choice of routing paths A, B or C based on economic factors.
Courts have held that “we continue to ‘treat analyzing information by steps people [could] go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.’” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146-47 (Fed. Cir. 2016).  Examiner thus notes the decision making criteria for choosing optimal routing path consists of no more than calculating and comparing the values of two formulas that can be accomplished on a piece paper and thus qualifies as a mental process of abstract ideas under the Office guidance.  “Indeed, the budgeting calculations at issue here are unpatentable because they “could still be made using a pencil and paper” with a simple notification device.” Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368 (Fed. Cir. 2015).  And, “if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.” Parker v. Flook, 437 U.S. 584, 595 (1978).  “That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource, 654 F.3d at 1375 (citing Gottschalk v. Benson, 409 U.S. 63 (1972)).  See also Intellectual Ventures I LLC 

Neural Networks (NN)
Appellant’s Assertion(s)
Appellant asserts (Page 11 of Appeal Br.), in reference to claim 23, that this is not simply generic use of a NN: rather a particular set of data is input to the NN; perturbated preference weights, preference weights, and available routing paths.  Perturbating the weights improves the technology of routing data across a network in several ways, in part by allowing for a form of meta-training of neural networks.  For the immediate task of routing the data at hand, perturbating introduces a minor change of input parameters to cause computation of a different outcome, which may serve as a “second option” for the routing.  For further, later, routing, as the system takes into account performance of each route, the perturbation may create a feedback loop as the “suboptimal” routes are a form of experimentation.  Adding a perturbated route speeds up the process of determining if routes are optimal or not, allowing statistics to be gathered on other routes.  Appellant asserts (Pages 11-12 of Appeal Br.), that the PTAB and Example 39 of the Office recognizes that a new use of a NN is patent eligible.  Appellant asserts that in Ex parte Hannun, the PTAB recognized that use of NN was not abstract, not able to be performed manually, not a mathematical formula, and not recognizing human activity.  Appellant asserts (Pages 14-15 of Appeal Br.) that the 
Examiner’s Response
Examiner disagrees with all of the above assertions because (a) NN are not necessary to practice the claimed invention, and (b) NN have been recited in the claims as a black box at a very high level of generality.
The only claims that invoke or refer to neural networks are: independent claim 23 and dependent claims 4, 5, 15, and 16.  In claim 23, transaction parameters + preference weights + routing paths are provided as input to a NN which then selects an optimal transaction path as output.  In claims 4 and 15, a plurality of routing paths is provided as input to a NN which then selects an optimal transaction path as output.  In claims 5 and 16, a set of preference weights provided as input to a NN which selects an optimal routing path as output.  In other words, neural networks are used in the claims only as a black box that takes input information and produced an output.  The claims do not purport to improve neural networks.  Instead, they merely use NN as a means to determine an optimal transaction path.
An approach as such is a conceptual idea.  Computerized analysis as such is automating a mental process.  Although using a neural networks may allow for solving 
The principal difficulty with Appellant’s arguments is that neural networks are not necessary to practice the invention.  Although a NN is ostensibly used to identify an optimal routing path, nothing in the claims requires the use of NN.  Notably, independent claims 1 and 12 do not require NN to determine the optimal routing path.  As explained above, the determination of optimal transaction routing path can be accomplished mentally or using pencil and paper.  As explained above, the decision on whether to route a merchant transaction over ordered path ABC or BAC or CBA or ACB or CBA or CAB is a mental process that can be accomplished mentally or using pencil and paper.  While a neural network can accomplish the same task, the use of NN is entirely optional as exemplified by independent claims 1 and 12 which do not require the use of NN.  Appellant’s Specification gives no indication of any problems in the art that require the use of NN to determine optimal transaction path.  Nor do claims 4, 5, 15, 16, and 23-25 recite any improvement to machine learning technology, such as an improved technique for identifying correlations.  Rather than being inextricably tied to 
With respect to the limitation of “perturbating a value of one or more preference weights” (recited in claims 23 and 25), Examiner notes that this limitation has been described in the Specification at a high level of generality:
Para [0147] discloses that System 200 may include a perturbation module 215, configured to receive the first set of preference weights 251 and perturbate the value of one or more preference weights 251 so as to produce one or more perturbated sets of preference weights 251 (e.g., perturbated preference weights 215A), where each preference weight corresponds to a transaction parameter.  
Para [0148] discloses that Perturbation module 215 may perturbate or change the values of one or more preference weights to produce at least one perturbated set of preference weights that may include different preference weight values than those of the first set of preference weights.  Para [0149] discloses that in some embodiments, perturbation module 215 may include a pareto front module 216.  Pareto front module 216 may be configured to receive a plurality of preference weight sets (e.g., the first set of preference weights 251 and/or the one or more second, perturbated set of preference weights 215A) and extract a pareto front of the preference weight sets. In other words, pareto front module 216 may be configured to extract a minimal number of preference weight sets 215A that may still include the information diversity of the plurality of preference weight sets 215A.
Para [0150] discloses that if a first set of preference weights include weights such as [4, 7 and 10] corresponding to transaction parameters [A, B and C]; a second set of preference weights includes weights such as [4, 8 and 10], corresponding to the same transaction parameters; and a third set of preference weights includes weights such as [4, 19 and 10] corresponding to the same transaction parameters; then the Pareto module may omit the second data set, as it may not provide additional information regarding selection of an optimal routing path in view of a user's preference for specific transaction parameters.
The Specification provides no details on how the perturbation module perturbates preferences weights or how the pareto module decides whether to omit data that it 
By broadly defining the operations, that is, by setting out what the method is aspiring to accomplish (aka perturbating preference weights) without any specific means for achieving it, let alone any purported technological improvement, the claim is in effect presenting the invention in purely result-based functional language, further supporting the determination under Alice Step One that the claim is directed to an abstract idea.  See Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“Claim 1 recites a method for routing information using result-based functional language.  The claim requires the functional results of 
Examiner also points out that Appellant’s various assertions relating to perturbation (Page 11 of Appeal Br.) – perturbating the weights improves the technology of routing data across a network in several ways, in part by allowing for a form of meta-training of neural networks; for the immediate task of routing the data at hand, perturbating introduces a minor change of input parameters to cause computation of a different outcome, which may serve as a “second option” for the routing; for further, later, routing, as the system takes into account performance of each route, the perturbation may create a feedback loop as the “suboptimal” routes are a form of experimentation; adding a perturbated route speeds up the process of determining if routes are optimal or not, allowing statistics to be gathered on other routes – are completely unsupported by the Specification.  There is no mention in the Specification of meta-training of neural networks, of second option of routine, feedback loop or gathering statistics.  
Viewed as a whole, Appellant’s claim 23 simply recites the concept of providing a set of transaction parameters, perturbated set of preference weights and transaction paths as inputs to a NN and obtaining from the NN an optimal routing path.  This is no more than conceptual advice on the parameters for this concept and the generic computer processes necessary to process those parameters, and does not recite any particular implementation.  Examiner thus concludes that claim 23 is directed to achieving the result of determining optimal routing path by inputting perturbated preference weights to a NN as distinguished from a technological improvement for 
As explained above, Appellant’s invention is primarily directed to select an optimal routing path whereby a merchant can route a transaction in order to maximize revenue, minimize commissions, obtain best currency rates, etc.  None of the input economic factors such as interchange fees, currency conversion, NPV, etc. have anything to with machine learning or computer related issues.  In so far as NN has been invoked in claims 4, 5, 15, 16 and 23 it merely serves as a functional means to achieve optimal routing path and not part of the inventive concept.
Determining an optimal transaction path has nothing to do with machine learning or computer related issues.  Appellant’s invention is not a machine learning issue, it is a financial optimization scheme which is related to the abstract idea.   Appellant’s Specification does not explain why determining optimal transaction path would be an exclusive result of using machine learning.  In addition, to the extent Appellant’s invention brings about any improvement (optimal transaction path) it is not an improvement to machine learning or any other technology, rather, it is an improvement to a financial entity.  There is no indication that Appellant has claimed or used improvements to computers, networks, or other technologies to accomplish this result.  The solution is described at the level of applying a generic NN to identify output paths.  This is insufficient to confer eligibility.
Appellant’s Assertion(s)

Examiner’s Response

Whereas, the steps in Ex parte Hannun could not be characterized as Mental Process, in the present case they can easily be performed mentally or using pencil and paper.  In contrast with Ex parte Hannun, Appellant’s claims recite an abstract idea – applying economic factors to decide to route a transaction – and do not achieve an improvement to a technical field.  Appellant’s Specification does not describe technical problems that require the invocation of computer or neural networks.  Here, NN is being used according to its conventional purpose in a conventional manner.  Merely using NN as a black box to determine optimal business routing decisions – which can otherwise 
Appellant sets forth no evidence, beyond mere attorney argument, as to why a person, armed with pencil and paper, would be incapable of executing the ordered steps in the manner set forth by the claims.  As note before, Appellant’s contention of a ‘complex calculations’ is not commensurate with the scope of the claims, which do not specify any complexity for the calculations.  Admittedly, such a task might be laborious, inefficient, and, subject to user error.  But that is a singular reason why computers have been invented; the performance of rapid, complex, and errorless (absent input error) calculations.  Nevertheless, any such abstract idea, when coupled to a generic computer performing functions that are within the regular repertoire of computer functions, is not patent eligible.  See also Credit Acceptance Corp. V. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement.”).
Because of the high-level and general description, the limitations of claim 23 fail to describe any improvements to the functioning of a computer, or to any other technology or technical field. MPEP § 2106.05(a).  Rather, these additional limitations are more akin to examples “of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception.” MPEP § 2106.05(h).   
Appellant’s Assertion(s)

Examiner’s Response
Examiner respectfully notes that Appellant’s various assertions – that the improvement is to computer networking not a financial process, that the claimed process improves the technology of computer networks that producing an ordered list provides improvement in computer networking technology, that perturbation improves technology – are unfortunately not backed up by any evidence in the original Specification.  See Johnston v. IVAC Corp., 885 F.2d 1574, 1581 (Fed. Cir. 1989) (“Attorneys’ argument is no substitute for evidence.”).  Perhaps portions of this section were copied from another source which might explain the existence of the following sentence: “That perturbation improves technology is explained in this paper above,” (Page 16 of Appeal Br.) especially since no paper has been cited to backup this claim.  There is no evidence of technical improvement in Appellant’s Specification or Figures.  As noted before by the Examiner, “[t]he specification is silent as to any specific structural or inventive improvements in computer functionality related to this claimed system.”  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020).
Appellant does not advance any persuasive arguments explaining how the claimed generic computer components aid the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method to improve the computer network.  See MPEP § 2106.05(a).

As pointed out in the Final Rejection, unlike other patented inventions, this particular invention does not demonstrate technical improvement by employing packet routing algorithms which take into consideration network load, latency, cost, and reliability.  Instead, the claims rely on economic factors to find the optimal transaction path.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem. See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”)  
Examiner also notes that Appellant’s assertion (Page 14 of Appeal Br.) – that the NN in claim 23 uses a particular and new set of inputs, and is in essence a specific machine – is unpersuasive because merely inputting information to a computer does not transform the computer.  See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1288 (Fed. Cir. 2018) (“[A]n improvement to the information stored by a database is not 

Miscellaneous arguments
Appellant asserts (Page 16 of Appeal Br.) that Examiner dismisses the details in the present claims and states that the mechanism is not described; and that the same argument could be described to any patent eligible claims such as Enfish.
In response, Examiner notes that the claims are detailed only in the sense they are specified with particular words.  The specific details that the Appellant cites – extracting parameters, calculating dependent probability, ordering routing paths, perturbating values, etc. – are merely abstract details and not technical details (as in Enfish).  They form a part of the abstract idea and fail to describe technical improvements.  “[N]arrowing of [an abstract idea] does not make the idea non-abstract for [§] 101 purposes.” buySAFE, Inc. V. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). “[A] claim is not patent eligible merely because it applies an abstract idea in a narrow way. For an application of an abstract idea to satisfy step one, the claim’s focus must be something other than the abstract idea itself.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018). 
Appellant asserts (Page 15 of Appeal Br.) that the Enfish criteria applies in the claims on appeal.

Appellant asserts (Page 8 of Appeal Br.) that, in regard to SRI, the Examiner conveniently ignores the effect of the “limited by a timeframe” elements of the claims on appeal.
Appellant asserts (Page 12 of Appeal Br.) that the present claims, as in SRI, provide details describing How to achieve the results.  The claims provide a detailed series of steps, using specific computer science constructs (e.g. in claim 23 the use of particular data input to a neural network): the claims provide a specific way to achieve an effect or outcome (the “how’’, a specific implementation) as opposed to merely the statement of a goal, mere goals being a hallmark of patent ineligible claims.  While the Office Action at 25 asserts that SRI is directed to computer security while the appealed claims are to “carrying out business transactions”, it is clear when the present claims are compared with the SRI claims, both claims analyze data in relation to a computer network.  The Examiner is mistaken that a “time requirement” limits this particular “practical” requirement.
Examiner finds this unpersuasive, because timeframe limitation has no effect on the analysis of whether the determination of optimal routing path is or isn’t a mental 
Appellant asserts (Page 16 of Appeal Br.) that, as in SRI v. Cisco, the present claims provides a detail series of steps, using computer science constructs, a specific way to achieve an effect or outcome as opposed to merely the statement of a goal.
In response, Examiner notes that the detailed series of steps designed to obtain optimal routing path – dependent probability of success, preference weights, ordered list – are only part of the abstract idea that can be written down on a piece of paper.  They do not recite technical details.  “Nothing in the flow chart or the text of the specification provides any details regarding the manner in which the invention accomplishes the recited functions.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016).  Appellant’s claims are not directed to an improvement in computer technology as in SRI, but rather are drawn to the application of abstract ideas to optimize transaction routing paths.  
Appellant (Pages 16-17 of Appeal Br.) takes issue with Examiner’s citation of Versata and OIP Techs for being non-analogous to the present claims.  
Examiner notes that Versata was cited only for the proposition that the mere invocation of a computer in a claim does not preclude concluding that the claim can be carried out by a human using pen and paper – as is the case here.  With respect to OIP Techs, Examiner maintains the arguments stated in the Final Rejection.



/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.